IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
CINTAS CORPORATION and §
CINTAS CORPORATION NO. 2, §
Plaintiffs, :

Vv. : CIVIL ACTION NO. 5:19-cv-1246

SENTINEL INSURANCE COMPANY, ;
LTD, a/k/a THE HARTFORD, §
Defendant. ;

NOTICE OF REMOVAL

 

Sentinel Insurance Company, Ltd (“Sentinel”) files this Notice of Removal of the above-
described action filed by Cintas Corporation and Cintas Corporation No. 2 (collectively, “Cintas”)
to the United States District Court for the Western District of Texas, as provided by 28 U.S.C. §§
1332, 1441, and 1446. Sentinel files this Notice of Removal because: (1) there is complete diversity
of citizenship; and (2) the amount in controversy, according to Cintas’s petition, exceeds seventy-

five thousand dollars ($75,000).

INTRODUCTION
In September, 2019, Cintas filed its Original Petition in Bexar County, Texas and served
Sentinel on September 25, 2019. The state action is currently pending in the 150" Judicial District
Court of Bexar County, Texas, and has been assigned cause number 2019C119637.
Sentinel timely files this Notice of Removal within the 30-day time period required by
U.S.C. § 1446(b).
Cintas alleges it was covered as an additional insured under a policy that Sentinel issued to

a company called Cleaning Concepts. Cintas alleges that Sentinel breached its duty to defend and
indemnify Cintas in connection with a separate lawsuit filed against Cintas, causing Cintas

damages.

BASIS OF REMOVAL

The above-entitled cause involves a controversy between citizens of different states.

Sentinel is a Connecticut Corporation having its principal place of business in Hartford,
CT.

Cintas Corporation is a Washington Corporation having its principal place of business in
Ohio. Co-Plaintiff Cintas Corporation No. 2 is a Nevada Corporation with its principal place of
business in Ohio. Both Cintas entities are diverse from Sentinel, and thus complete diversity exists
among the actual parties in interest in this suit. 28 U.S.C. § 1332(a).

The amount in controversy, according to Plaintiffs’ Original Petition, exceeds seventy-five
thousand dollars, exclusive of interest and cost. See Pls.’ Original Pet., § III, p. 2. Accordingly,
Cintas’s alleged damages are within the jurisdictional amount of this Court. See 28 U.S.C. § 1332.

Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court as a district
or division embracing the place where the state action is pending. See 28 U.S.C. § 124(d)(4).

DOCUMENTS IN SUPPORT OF REMOVAL

The time within which Sentinel is required to file this Notice of Removal in order to remove
this cause to the Court has not yet expired.

This suit is removable to this Court, under and by virtue of the acts of Congress of the
United States.

Sentinel, the removing party, will properly give the adverse party written notice of the

filing of removal as required by 28 U.S.C. § 1446(b). Sentinel will promptly file a copy of this
Notice of Removal with the Clerk of the 150" Judicial District Court of Bexar County, Texas,
where the action is currently pending, pursuant to 28 U.S.C. § 1446(d).
This Notice of Removal is supported by the following documents:
a. A true and correct copy of all process, pleadings, and orders served upon
Defendant, as is required by 28 U.S.C. § 1446(a), attached hereto as Exhibit
A.
CONCLUSION
Pursuant to and in conformance with the requirements as set forth in 28 U.S.C. § 1446,
Sentinel Insurance Company, Ltd, removes the lawsuit styled Cintas Corporation and Cintas
Corporation No. 2 y. Sentinel Insurance Company, Ltd, a/k/a The Hartford, Cause No.
2019CI19637, from the 150th Judicial District Court of Bexar County, Texas to the United States

District Court for the Western District of Texas, San Antonio Division, on this 21st day of October,

2019.

Respectfully submitted,

CHAMBERLAIN, HRDLICKA, WHITE,
WILLIAMS & AUGHTRY

By: _/s/ Steven J. Knight
STEVEN J. KNIGHT
Federal Bar No. 00788226
Texas Bar No. 24012975
steven.knight@chamberlainlaw.com
1200 Smith Street, Suite 1400
Houston, Texas 77002
(713) 654-9603
CERTIFICATE OF SERVICE

This is to certify that on October 21st, 2019, a true and correct copy of the foregoing
document was filed using the electronic case filing system which sent a notice of filing the
attorneys of record who have consented in writing to accept this notice as electronic service. I also
certify that a true and correct copy of the foregoing document was served on opposing counsel by
mail and email.

Attorney for Plaintiffs
Sylvan S. Lang

Brian M. Dennis

10500 Heritage Blvd., Suite 200
San Antonio, Texas 78216
Telephone: (210) 479-8899
Telecopier: (210) 479-0099

By: _/s/ Steven J_ Knight
STEVEN J. KNIGHT

3528434.v1
